DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  all instances of ‘operable to’ should read ‘configured to’.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10245010. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to coupler assemblies for coupling an intraosseous device with a driver comprising a first end, a second end, an elongated core, a housing assembly, a drive shaft and a shoulder element.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
-‘a closure mechanism operable to releasably close’ in claim 4
-‘the biasing mechanism operable to bias’ in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites ‘the housing assembly operable to remain stationary during rotation of the elongated core’ but it is unclear how this is possible. Should the entire device be rotated which would therefore be rotation of the elongated core it would appear impossible for the housing assembly to be stationary and not rotate given that the housing assembly is part of the entire device.
Claim 7 recites ‘wherein the first and second housing segments are configured to remain stationary during rotation of the elongated core’ but it is unclear how this is possible. Should the entire device be rotated which would therefore be rotation of the elongated core it would appear impossible for the housing segments to be stationary and not rotate given that the housing segments are part of the entire device.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘the housing assembly operable to remain stationary during rotation of the elongated core’ but it is unclear how this is possible. Should the entire device be rotated which would therefore be rotation of the elongated core it is unclear how the housing assembly is stationary and does not rotate given that the housing assembly is part of the entire device.
Claim 1 recites ‘an intraosseous device’ twice in the claim making it unclear if each recitation refers to the same elements or not.
Claim 1 recites ‘a powered driver’ twice in the claim making it unclear if each recitation refers to the same elements or not.
Claim 7 recites the limitation "the first and second housing segments" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the first housing segment and the second housing segment’.
Claim 7 recites ‘wherein the first and second housing segments are configured to remain stationary during rotation of the elongated core’ but it is unclear how this is possible. Should the entire device be rotated which would therefore be rotation of the elongated core it is unclear how the housing segments are stationary and do not rotate given that the housing segments are part of the entire device.
Claim 9 recites ‘an interior shoulder’ and is dependent back to claim 1 which recites the same thus making it unclear if each recitation refers to the same element or not.

Claim 11 recites ‘an interior shoulder’ and is dependent back to claim 1 which recites the same thus making it unclear if each recitation refers to the same element or not.
Claim 12 recites ‘an exterior shoulder’ and is dependent back to claim 1 which recites the same thus making it unclear if each recitation refers to the same element or not.
Claim 14 recites the term ‘thereof’ but it is not clear exactly what this is meant to relative to or what structure it is meant to refer to.
Claim 14 recites ‘an exterior shoulder’ and is dependent back to claim 1 which recites the same thus making it unclear if each recitation refers to the same element or not.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riedel et al. (US 2002/0151902) in view of Tidwell et al. (US Patent No. 5989257).
claim 20, Riedel teaches an apparatus (102; 16; Figures 1-19 and Paragraph 0072-0133) operable to couple an intraosseous device (18) with a powered driver (10), the apparatus comprising: 
a core (146) having a first portion (near elements 160, 162-164) and a second portion (closer to right of 146), the first portion configured to releasably engage an intraosseous device operable to penetrate a bone and associated bone marrow (Figures 1, 3, and 5A-5B; Paragraphs 0073-0074 and 0082), and the second portion configured to releasably engage a powered driver (Figures 1, 2A-2C, 3, and 5-8; Paragraphs 0074-0075 and 0082), the core operable to rotate together with the intraosseous device (Figures 1-5 and Paragraphs 0081 -0087; if the entire device were rotated, the housing and core would rotate together);
a housing (25 including 142) disposed on exterior portions of the core (Figures 1-5), the housing configured to contact an exterior shoulder (147) of the core to limit longitudinal movement of the housing assembly along the core (Paragraph 0084; interaction of 148 and 147).
Riedel is silent on the housing assembly being slidably disposed on the core and the remaining stationary while the powered driver rotates the core.
Tidwell teaches surgical apparatus with coupling elements (Figure 1) with a housing assembly (14 including 20, 60 54, 58) that is slidably disposed on exterior portions of the core (20 can be moved forward; Figures 1-3; Column 2, Line 37-Column 3, Line 47). And the housing operable to remain stationary while the powered driver (11; ‘motor’) rotates the core (Column 2, Lines 1-4; ‘The motor drives a tubular shaft 12 inside a housing 14.…Shaft 12 is rotated by the motor about a longitudinal axis 16.’)
It would have been obvious to one of ordinary skill in the art to have modified Riedel with Tidwell because it allows for a quick release of a motorized surgical instrument (Column 1, Lines 4-8 of Tidwell).
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest art of record is the Riedel et al. (US 2002/0151902) in view of Tidwell et al. (US Patent No. 5989257) references. While these references in combination teach a coupler assembly for coupling a drive shaft with an intraosseous device comprising an elongated core, housing assembly that move relative to each other, the claimed invention is distinguished over these reference by being more specific in how the part relate to each other by better defining the orientations of each part relative to each other and how each part specifically moves relative to each other particularly that the housing assembly slides over the exterior of elongated core.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791